Citation Nr: 1700274	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  08-19 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot disability, to include plantar fasciitis and metatarsalgia, and to include as secondary to the service-connected right foot disability. 

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a systemic arthritic disability, to include inflammatory arthritis and rheumatoid arthritis. 
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 2000 to June 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed, including the transcript of the December 2012 Board hearing presided over by the undersigned Veterans Law Judge. 

In March 2013 and September 2015, the Board remanded the case for development, and the case is again before the Board for further appellate proceedings.  

The Board acknowledges that during the course of his appeal for entitlement to service connection for a neck disability and his appeal for entitlement to service connection for systemic arthritis, the Veteran contended that he intended to claim entitlement to service connection for systemic arthritis of the neck and arthritis of the back.  See December 2015 Report of General Information.  First, the appeal for entitlement to a neck disability, diagnosed as degenerative joint disease (arthritis) of the cervical spine, has been resolved in an April 2016 rating decision.  See April 2016 rating decision and May 2016 notice letter (granting service connection for a neck disability, diagnosed as arthritis in the April 2016 VA examination, and providing the Veteran with notice as to his appellate rights). 

Second, the Board notes that the Veteran has been granted service connection for thoracolumbar strain; however, there is no indication that the Veteran was also service-connected for systemic arthritis of the back.  See March 2006 rating decision.  Thus, the Board will consider the Veteran's contention that he has systemic arthritis affecting the back in conjunction with the appeal for entitlement to service connection for systemic arthritis in the decision below.  
 
The issue of entitlement to service connection for left foot disability, to include plantar fasciitis and metatarsalgia, and to include as secondary to the service-connected right foot disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a left shoulder disability and has not had such disability during the pendency of the claim.     

2.  The Veteran does not have a systemic arthritic disability and has not had such disability during the pendency of the claim.     


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  A systemic arthritic disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In September 2015, the Board remanded the case and directed the AOJ to obtain updated VA treatment records, and the AOJ did so.  The Board also directed the AOJ to afford the Veteran a VA examination to determine the nature and etiology of a systemic arthritic disability and a left shoulder disability.  Such VA examinations were performed in April 2016, and the VA examiner provided the requested information.  The Veteran's claim was readjudicated in an April 2016 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326 (2015).  The RO provided pre-adjudication VCAA notice by letter in June 2007 and November 2007, in which the Veteran was notified of how to substantiate his claims for service connection and information regarding the allocation of responsibility between the Veteran and VA.  The Veteran was also provided information on how VA determines effective dates and disability ratings.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  Further, during the appeal period, the Veteran was afforded VA examinations in May 2013 and in April 2016.  The examiners conducted examinations and together provided sufficient information such that the Board can render an informed decision.  The Board finds that the VA examinations, in conjunction with the other lay and medical evidence of record, are adequate for purposes of determining service connection.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has a left shoulder disability that is related to an in-service incident in which he was allegedly struck in the neck and upper back by a falling tree in service.  See December 2012 Board hearing transcript at p. 6 (testifying that his left shoulder began having problems since this incident).  He has submitted statements from fellow servicemen who reported observing the Veteran being struck by a falling tree.  The Veteran has also contended that his alleged left shoulder disability that is related to carrying items in service such as his weapon and ammunition.  See April 2016 VA examination; December 2012 Board hearing transcript at p. 6-9.

The Veteran also contends that he has a systemic arthritic disability, specifically to include rheumatoid arthritis, that is related to service.  See September 2007 claim. The Veteran specifically contends that his joint pains, specifically pains in his neck and foot, are due to being constantly exposed to air conditioning while on duty in Iraq.  See December 2012 Board hearing transcript at p. 4.  The Veteran also contends that he has a systemic arthritic disability that is caused or aggravated by his service-connected skin disability, diagnosed as methicillin resistant staphylococcus aureus infection (MRSA).  The Board acknowledges that during the course of his appeal for entitlement to service connection for systemic arthritis, the Veteran contended that he intended to claim entitlement to service connection for systemic arthritis of the back.  See December 2015 Report of General Information.  

The Board acknowledges that the Veteran is certainly competent to report his symptoms, such as joint pain, and his observations, such as being struck by a falling tree in service.  The Veteran's fellow servicemen are also competent to report their observations.  The Board finds that these reports by the Veteran and his fellow servicemen are credible.  However, the Board finds that the identification and diagnosis of a systemic arthritis disability and of a left shoulder disability are essentially medical questions, and as such it is beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's determinations that he has a systemic arthritic disability and a left shoulder disability, are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise or training, the Veteran's lay opinions that he has a current systemic arthritic disability, to include any arthritic disability that affects the back, and that he has a current left shoulder disability, have no probative value.   

On the other hand, the weight of the evidence does not show that the Veteran has had a left shoulder disability or a systemic arthritic disability at any point during the pendency of the claim. The April 2016 VA medical opinion has significant probative value, as the examiner examined the Veteran, reviewed the claims file, provided sufficient rationale for the opinion, covered all relevant bases, and based his opinion on examination of the Veteran and on the Veteran's medical history and lay statements. 

First, the April 2016 VA examiner diagnosed the Veteran with sore left shoulder, and he noted that the Veteran's medical history reflected multiple normal x-ray studies of the left shoulder during the appeal period, to include x-rays in April 2006 and in March 2007 after the Veteran reportedly fell and hurt his shoulder in his post-service job.  The physical examination showed normal function of the left shoulder, with pain on examination that did not result in functional loss.  In his April 2016 VA medical opinion, the examiner noted that the record shows no history of diagnosis or treatment relative to the left shoulder.  This opinion is not contradicted by the remaining competent and probative evidence of record.  For example, the May 2013 VA examiner declined to diagnose a left shoulder disability.  The Board acknowledges that the Veteran has competently and credibly reported left shoulder pain and soreness and limitations due to pain. Pain by itself is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Here, there is no competent evidence showing a left shoulder disability.

Second, the April 2016 VA examiner opined that the Veteran does not have a systemic inflammatory or autoimmune arthritis, including rheumatoid arthritis.  The April 2016 VA examiner noted that the Veteran's March 2012 VA rheumatology consult found no systemic inflammatory or autoimmune arthritis, and he noted that the Veteran's laboratory studies in 2012 regarding rheumatoid factor, anti-DNA antibodies, and anti-cyclic citrullinated peptide antibodies all showed negative results.  In his April 2016 VA medical opinion, the examiner noted that the record shows specific diagnoses of arthritis (pertaining to specific joints), but are negative for rheumatoid arthritis.  The examiner also noted that though the March 2012 rheumatology consult recommended follow up by dermatology for a possible inflammatory/ infectious arthritis (not a systemic autoimmune inflammatory arthritis like rheumatoid arthritis), there has been no diagnosis of a systemic inflammatory arthritis found in the VA treatment records through April 2016.  

The April 2016 examiner noted that the Veteran's medical history shows that there has never been, and there is currently no diagnosis of non-degenerative, systemic inflammatory arthritis.  The examiner noted that the Veteran's MRSA colonization contributed to dermatological conditions, but there is no evidence that a diagnosis of septic (bacterial) arthritis has been made.  The examiner noted that the Veteran is diagnosed with degenerative joint disease of the C-spine and traumatic arthritis of the right foot/heel, but not rheumatoid or other systemic inflammatory arthritis.  The Board acknowledges that the Veteran has competently and credibly reported multiple joint pains and back pain.  However, there is no competent evidence to show a systemic arthritic disability, to include any type of arthritic disability that affects the back.  Again, the Board notes that the Veteran has been granted service connection for thoracolumbar strain.   

The Board acknowledges that the March 2012 VA rheumatology consult assessed the Veteran with inflammatory arthritis.  The VA treatment records show that in February 2012, the Veteran presented for a VA primary care appointment.  He mentioned that he "saw a diagnosis of rheumatoid arthritis in his paperwork."  The assessment that day was "rule out rheumatoid arthritis - will do basic work up and refer him to rheumatology."  The March 2012 addendum report to this primary care record showed that the Veteran's laboratory tests showed negative results and that a rheumatology consult was requested.  In March 2012, the Veteran was afforded a VA rheumatology consult.  The physician reviewed the Veteran's laboratory results and noted that the Veteran reported a subjective history of inflammatory arthritis associated with his skin disability over the past couple of years.  The Veteran specifically reported that he has flares of symptoms in the right foot, right ankle, right shoulder, and left toes.  

The Board acknowledges that the March 2012 VA physician's assessment noted that the Veteran was "referred here today with a question of inflammatory arthritis and I do in fact believe that this is present."  The March 2012 VA physician noted the Veteran's reports that his symptoms of joint swelling are improved with certain medications.  However, there is no other rationale to support this physician's assessment of inflammatory arthritis.  The Board also notes that the physician requested further laboratory testing, noting "I would additionally check a QuantiPERON-TB as well as a PPD [skin test]."  The physician also noted that the Veteran's treatment should be managed by dermatology going forward.  However, as noted by the April 2016 VA examiner, there is no confirmed diagnosis of inflammatory arthritis, to include by any of the Veteran's dermatology providers.  The April 2016 VA examiner reviewed the results of this PPD skin test as well as the Veteran's medical record and found that there was not sufficient evidence to show inflammatory arthritis, as discussed above.  Because this March 2012 physician's reported belief that the Veteran has inflammatory arthritis was rendered prior to complete laboratory testing, and because the physician provided no clinical rationale to support his diagnosis of inflammatory arthritis, the Board finds that this assessment of inflammatory arthritis has limited probative value.  

Again, the April 2016 VA examiner's opinion has high probative value, in part because he provided a full rationale based on clinical evidence and laboratory data, including review of testing performed after the March 2012 rheumatology consult, to support his medical opinion that the Veteran does not have inflammatory arthritis.  The Board also notes that the May 2013 VA examiner, who reviewed the Veteran's claims file and medical history, noted that he found no findings of joint symptoms related to this diagnosis of inflammatory arthritis and he noted that the Veteran has normal laboratory findings.  On review, the March 2012 assessment of inflammatory arthritis is outweighed by the April 2016 VA examiner's highly probative medical opinion, which shows that the Veteran does not have inflammatory arthritis. 

The Board acknowledges that the Veteran is competent to report a contemporaneous medical diagnosis, such as the diagnosis of rheumatoid arthritis that the Veteran reportedly found in unspecified paperwork.  However, there is no indication that this reported paperwork reflected a diagnosis of rheumatoid arthritis that had been rendered based on laboratory testing or by a medical professional.  Further, there is no indication of outstanding treatment records pertaining to the Veteran's alleged rheumatoid arthritis.  Because there is no indication that this reported diagnosis of rheumatoid arthritis shown in unspecified paperwork was rendered by a medical professional, and because this reported diagnosis is inconsistent with the medical evidence of record showing that medical professionals found that the Veteran has no rheumatoid arthritis based on laboratory testing, the Board finds that this reported diagnosis of rheumatoid arthritis has no probative value.  

On review, the preponderance of the evidence is against a finding that a left shoulder disability or a systemic arthritic disability, to include rheumatoid arthritis, inflammatory arthritis, or any arthritis affecting the back, existed at the time the claim was filed or at any time during the pendency of the claim.  Thus, the claimed present disabilities are not shown, and service connection for a left shoulder disability and a systemic arthritic disability is not warranted.  38 C.F.R. § 3.303; McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

For the above reasons, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a left shoulder disability and for a systemic arthritic disability.  Therefore, the benefit of the doubt provision does not apply, and the claim on appeal must be denied.  See 38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a left shoulder disability is denied. 

Entitlement to service connection for a systemic arthritic disability is denied. 


REMAND

The Veteran contends that he has a left foot disability that was caused or aggravated by his service-connected right foot disability.  As noted in the September 2015 Board remand, the Veteran has reported that his left foot problems began after service, and there is medical evidence that shows that there is no etiological relationship between the Veteran's left foot disability and his period of service.  In September 2015, the Board remanded the claim and directed the AOJ to obtain a VA medical opinion to determine whether the Veteran's current left foot disability was caused or aggravated by the right foot disability.  

The AOJ obtained a VA medical opinion in April 2016, in which the examiner opined that the Veteran's left foot disability was not caused or aggravated by the right foot disability.  However, the examiner supported his opinion with only references to evidence of record that showed that the Veteran's left foot disability began after service, concurrent with the Veteran's employment as a Corrections Officer.  The examiner then concluded that there is "no nexus between a service-connected right foot condition and later development of symptoms in the left foot."  No rationale was provided for the opinion that the left foot disability was not aggravated by the right foot disability.  Therefore, an addendum opinion should be obtained to address the medical question of whether the Veteran's left foot disability was aggravated by the right foot disability.  

Accordingly, the case is REMANDED for the following action:

1. Please obtain a VA medical opinion to determine the etiology of a left foot disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's left foot disability was aggravated (i.e., permanently worsened) beyond the natural progress by the service-connected right foot disability. 

If aggravation is found, the examiner should address the following medical issues:  a.  the baseline manifestations of the left foot disability found prior to aggravation; and b. the increased manifestations which, in the examiner's opinion, are proximately due to the right foot disability.   

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Please note that the April 2016 VA medical opinion provided no rationale for the opinion that the left foot disability was not aggravated by the right foot disability.  

2. Afterwards, and after completing any development deemed necessary, please readjudicate the claim on appeal, and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


